Citation Nr: 1122497	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Recognition as the Veteran's surviving spouse for the purpose of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.

2.  Entitlement to DIC, death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  He died in May 2004.  The appellant seeks recognition as the Veteran's surviving spouse for the purpose of monetary benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2007 decisions issued by the Montgomery, Alabama, Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In the aforementioned November 2007 administrative decision, the RO denied the appellant's status as the Veteran's surviving spouse, finding at the time of his death no valid marriage existed between the parties.  The appellant submitted a timely notice of disagreement with respect to this determination and perfected appellate review, with a September 2008 Appeal to Board of Veterans' Appeals (VA Form 9).  

In an August 2010 decision, the Board denied the appellant's status as the Veteran's surviving spouse.  Subsequently, the appellant filed a timely appeal of the Board decision, and in a January 2011 Order, pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans' Claims (Court) vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion for Remand.  

The issue of entitlement to DIC, death pension, and accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The appellant and Veteran were married in February 1983 and divorced in March 1984.  

2.  The Veteran died in May 2004.

3.  The Veteran and the appellant entered into a valid common-law marriage, after their March 1984 divorce but prior to his May 2004 death.  

4.  At the time of death, the Veteran and appellant were not cohabitating.

5.  The separation between the appellant and the Veteran was caused by the misconduct of the Veteran, without fault to the appellant.  


CONCLUSION OF LAW

The appellant is recognized as the Veteran's surviving spouse for VA benefits purposes.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibility in obtaining evidence and assistance in developing evidence pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The notice requirements were accomplished in a September 2006 and May 2007 letters; moreover, in light of the allowance of this appeal, any deficiency in the notice has become moot. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The claims file includes a copy of the marriage certificate, the Judgment of Divorce, a copy of the Veteran's death certificate, the appellant's claim form, and various witness and financial statements.  Further, the appellant has declined a hearing on this matter; therefore, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim, and no further assistance with the development of evidence is required. 

The appellant seeks to have VA recognize her as the Veteran's surviving spouse for VA benefits purposes.  As articulated in an April 2010 statement, the appellant maintains that she and the Veteran were legally divorced, but subsequently established a valid common law marriage prior to his death.  Moreover, she indicates that she and the Veteran continuously lived together, except when the Veteran's physical and mental abuse prevented such cohabitation.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For VA purposes, the term "surviving spouse" means a (I) person of the opposite sex (II) whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), (II) who was the spouse of a Veteran at the time of the Veteran's death and (III) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse and (IV) who has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The VA recognizes "marriages other than by ceremony," under certain circumstances.  38 C.F.R. § 3.205(a)(6).  Under 38 C.F.R. § 3.1(j), a marriage must be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(a).  Common law marriage is recognized in the State of Alabama, where the appellant and the Veteran resided.

In the State of Alabama to have a valid common law marriage the parties must (1) posses the capacity to make a marital contract; (2) have a present agreement or mutual consent to enter into a marital relationship;(3) recognize the existence of the marriage in public; and (3) cohabitate or mutually and openly assume the duties and obligations of marriage.  See Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  With respect to these requirements, "[n]o words of assent are required [and] present intent is inferred from cohabitation and public recognition."  Walton v. Walton, 409 So.2d 858, 860 (Ala. 1982).  Additionally, parties may subsequently enter into a valid common law marriage following a legal divorce.  See Walton, 490 So.2d at 860-61.  

Initially, the evidence of record confirms that the appellant and the Veteran were formally married in February 1983, as detailed in a marriage certificate issued by the State of Alabama.  An August 1983 birth certificate confirms that marriage of the parties produced a single child; however, a March 1984 judgment of divorce dissolved the marital relationship between the appellant and the Veteran.  

Based on all the evidence of record, the Board finds that, for VA purposes, the Veteran and the appellant were married according to the common law of the State of Alabama after the March 1984 judgment of divorce.  Additionally, while they were not cohabitating at the time of the Veteran's death in May 2004, the separation between the appellant and the Veteran was caused by the misconduct of the Veteran, without fault to the appellant.  

As documented in numerous statements, to include an April 2010 statement, the appellant has stated that she and the Veteran reconciled, and began living openly as husband-and-wife, shortly after their March 1984 divorce.  The appellant's Alabama driver license and other official documents reflect her continued usage of the Veteran's surname.  The appellant has also submitted several financial records, pertaining to financial accounts maintained jointly with the Veteran, to include a January 2002 credit card statement.  The Board acknowledges that the Veteran and his son have very similar names, raising the possibility that the aforementioned financial records pertain to accounts maintained by the appellant and the Veteran's son; however, presented with no evidence to support any such finding, the appellant's version of events will be accepted as accurate.  38 C.F.R. § 3.205(b).  Essentially, the Board is presented with evidence that, after their March 1984 divorce, the appellant continued to use the Veteran's surname and maintain joint finances with the Veteran, factors highly suggesting of a common law marriage in the State of Alabama.  See Walton, 209 So.2d at 860-61.  Moreover, the Board finds the appellant's statements to be competent, credible, and highly probative as to the matters at hand.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible.")

Additionally, in a December 2010 statement, B. H., a "life long community neighbor and personal friend of both" the appellant and the Veteran, reports personal knowledge of the Veteran and the appellant living together and conveys his belief that the two were married.  Moreover, the Veteran's son, in a December 2010 statement, also states that the Veteran and the appellant resided together and presented themselves as husband-and-wife to the community.  As the lay statements relate to matters within the knowledge of the providers and relate to matters relevant to pertinent circumstances, the statements provide competent evidence in favor of the appellant's claim.  38 C.F.R. §§ 3.159(a)(2); 3.205(b).

Furthermore, looking to the laws of the State of Alabama, the Board infers that the parties intended to enter into a common law marriage and did not lack the capacity to enter any such agreement.  The Board acknowledges that the Veteran reported his marital status as divorced to both the VA and numerous medical care providers, and did not designate the appellant as the beneficiary to his life insurance policy; however, the most probative evidence of record suggests he and the appellant entered into a valid common law marriage.  Relying on the most probative evidence of record, the Board finds that the appellant and the Veteran likely resumed living together after their March 1984 divorce and prior to the aforementioned statements and determinations; therefore, the Board may properly infer an agreement between the parties to enter into a marital relationship.  Walton v. Walton, 409 So.2d at 860.  Further, the Veteran's statements, at most, convey his belief that he was no longer married to the appellant, but do not sufficiently indicate the parties did not enter into a valid common law marriage prior to such statements; moreover, in the State of Alabama, once there is a marriage, common law or ceremonial, the parties are legally married and relationship may only be terminated through official divorce proceedings and no corresponding proceedings of this nature are of record.  See Adams, 559 So.2d at 1087.  

While the Veteran's death certificate and other relevant documents indicate that the appellant and the Veteran did not continuously cohabitate, the Board finds such separation was not attributable to any fault of the appellant.  See 38 C.F.R. § 3.353.  As reported in numerous statements, to include an April 2010 statement, the appellant indicates the Veteran was physically and emotionally abusive, resulting in the parties residing at separate locations.  Here, there is no evidence the appellant intended to desert the Veteran and, absent evidence to the contrary, the Board finds the parties' separation was likely due to the Veteran's misconduct and not that of the appellant.  Id.  Therefore, for VA benefits purposes, the continuity of cohabitation requirement has been sufficiently satisfied.  See Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).  

In sum, although the two were divorced in March 1984, this presented no impediment to the parties entering into a common law marriage in the State of Alabama.  See Walton, 409 So.2d at 860-61.  Moreover, resolving all reasonable doubt in her favor, the Board finds the evidence to support the appellant's contention that she and the Veteran reconciled and resumed living together as husband-and-wife, sufficiently establishing the existence of a common law marriage for VA benefits purposes.  See Walton, 409 So.2d at 860-61; see also 38 U.S.C.A. §103(a); 38 C.F.R. § 3.205(a)(6).  Therefore, to this extent, the appellant is the Veteran's surviving spouse for VA purposes and her appeal is granted.

ORDER

Recognition as the Veteran's surviving spouse for the purpose of basic eligibility to DIC, death pension, and accrued benefits is granted.  


REMAND

In July 2005, the appellant filed a claim for DIC benefits.  In December 2006, the RO denied the claim and the appellant filed a timely notice of disagreement with this determination.  However, the November 2007 administrative decision, the September statement of the case, and April 2010 supplemental statement of the case, dated in April 2010 reflect that the RO denied the claim based on the determination that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits had not been met.

In the foregoing decision, the Board has determined that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of basic eligibility to DIC, death pension, and accrued benefits.  As the basic eligibility requirement of recognition as the Veteran's surviving spouse has now been established, the issue on appeal is the "downstream" issue of entitlement to DIC, death pension, and accrued benefits.  To avoid any possible prejudice to the appellant, this claim must be remanded for adjudication with application of the relevant law.  See generally 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2010).  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).




Accordingly, the case is hereby REMANDED for the following actions:  

The agency of original jurisdiction must readjudicate the issue of entitlement to DIC, death pension, and accrued benefits.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant and her attorney should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


